                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

MICHAEL E. WOLFE,                           )        C/A No. 4:18-1350-TMC-TER
                                            )
                              Plaintiff,    )
                                            )
vs.                                         )
                                            )                  ORDER
NFN. RYNOLDS,                               )
NFN. SHARP,                                 )
NFN ROGERS,                                 )
NFN McCULLOUGH,                             )
NFN. RICHARDSON, et al.,                    )
                                            )
                              Defendants.   )
____________________________________________)


      Within Plaintiff’s numerous motions, he has requested the court to appoint

certain attorneys to represent him. There is no right to appointed counsel in Section

1983 cases. Hardwick v. Ault, 517 F.2d 295 (5th Cir. 1975). The court is granted the

power to exercise its discretion to appoint counsel for an indigent in a civil action. 28

U.S.C. § 1915(d) and Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971). However,

the appointment "should be allowed only in exceptional cases." Cook v. Bounds, 518

F.2d 779, 780 (4th Cir. 1975). At this time, the undersigned finds exceptional

circumstances in this case to warrant the appointment of counsel.

      Therefore, the court appoints Henry P. Wall, Esquire, to represent Plaintiff in

this action. The outstanding motions filed in this case are deemed moot. The court will

enter a new scheduling order.
      IT IS SO ORDERED.



                               s/Thomas E. Rogers, III
November 20, 2019              Thomas E. Rogers, III
Florence, South Carolina       United States Magistrate Judge




                           2
